The section of the state constitution prescribing the courts of the state in which the judicial power of the state shall be vested (Art. IV, § 1) reads as follows:
"The judicial power of the state shall be vested in the supreme court, superior courts, justices of the peace, and such inferior courts as the legislature may provide."
Concerning the inferior courts which the legislature may establish and provide in virtue of the foregoing grant, is this provision (Art. IV, § 12):
"The legislature shall prescribe by law the jurisdiction and powers of any of the inferior courts which may be established in pursuance of this constitution."
It will thus be seen that police courts are not of the courts which the constitution provides shall exist independent of legislative enactment, but are of the courts which the legislature may establish or provide; courts of which that body is expressly commanded to prescribe by law the jurisdiction and powers. As shown in the majority opinion, the legislature, in the first of the acts establishing police courts, gave such courts power to punish for contempt, and that, in its second act, it took this power away; or, perhaps, more accurately, did not include it in the granted powers.
It is my opinion, that, in virtue of the constitutional provisions quoted, the inferior courts the legislature *Page 113 
establishes have no powers not expressly granted by the act establishing them, and, if the grant does not include the power to punish for contempts, such courts do not have that power. Despite what is said in the majority opinion, I am far from persuaded that the power to punish for contempt is a power necessary to the court's existence, or a power necessary to enable it to function as a court. Disturbances can be quelled, and contumelious behavior can be checked, without treating the acts constituting the disturbance or the contumelious behavior as independent crimes and punishing them as such. The power to punish contempts as independent crimes, when unregulated, is a power subject to grave abuse, and the very fact, that the legislature first granted the power to police courts and subsequently took it away, is to my mind conclusive evidence that it did not intend that these courts should have that power.
I think the writ should be granted. *Page 114